Exhibit 10.2

 

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
BETWEEN THE MEN’S WEARHOUSE, INC.
AND DOUGLAS S. EWERT

 

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into by and between The Men’s Wearhouse, Inc., a Texas corporation (the
“Company”), and Douglas S. Ewert (the “Executive”) effective as of April 22,
2015 (the “Effective Date”), amending and restating the Change in Control
Agreement dated May 15, 2009 (the “Original Agreement”).  Certain capitalized
terms used herein are defined in Section 24.

 

W I T N E S S E T H:

 

WHEREAS, the Company considers it to be in the best interests of the Company and
its Affiliates and shareholders to foster the continuous dedication and
employment of certain key employees of the Company, notwithstanding the
possibility or occurrence of a Change in Control (as that phrase is defined in
Section 2 below);

 

WHEREAS, the Executive is a key employee of the Company; and

 

WHEREAS, the Company entered into this Agreement to protect the Executive if a
Change in Control occurs, thereby encouraging the Executive to remain in the
employ of the Company and not to be distracted from the performance of his
duties to the Company by the possibility of a Change in Control;

 

WHEREAS, the parties desire to amend and restate the Original Agreement;

 

NOW, THEREFORE, the parties agree, effective as stated above, to amend and
restate the Original Agreement to read as follows:

 

Section 1.                                           Other Employment
Arrangements.

 

(a)                                 This Agreement does not affect the
Executive’s existing or future employment arrangements with the Company unless a
Change in Control shall have occurred before the expiration of the term of this
Agreement.  The Executive’s employment with the Company shall continue to be
governed by the Executive’s existing or future employment agreements with the
Company, if any, or, in the absence of any employment agreement, shall continue
to be at the will of the Board of Directors or, if the Executive is not an
officer of the Company at the time of the termination of the Executive’s
employment with the Company, the will of the Chief Executive Officer of the
Company, except that if (i) a Change in Control shall have occurred before the
expiration of the term of this Agreement and (ii) the Executive’s employment
with the Company is terminated (whether by the Executive or the Company or
automatically as provided in Section 3) after the occurrence of that Change in
Control, then the Executive shall be entitled to receive certain benefits as
provided in this Agreement and the Executive shall not be entitled to receive
any severance, termination or similar payment or benefit set forth in any
employment agreement or arrangement the Executive has with the Company or any of
its subsidiaries that would be duplicative in any manner of any payment made
pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, if following the commencement of any discussion with
a third person (but excluding any discussions with an investment banker,
attorney, accountant or other advisor engaged by the Company) that ultimately
results in a Change in Control, (i) the Executive’s employment with the Company
is terminated, (ii) the Executive’s duties are materially changed or the
Executive’s status and position with the Company is materially diminished,
(iii) the Executive’s Base Salary is reduced, or (iv) the Executive’s annual
bonus potential is reduced to an amount less than the Benchmark Bonus, then for
all purposes of this Agreement, such Change in Control shall be deemed to have
occurred on the date immediately prior to the date of such termination, change,
diminution, or reduction, and (x) any payments and benefits payable under any
employment agreement between the Company and the Executive shall be paid in
accordance with the terms thereof and (y) the Executive shall be entitled to
receive any additional payments and benefits provided for herein or otherwise
hereunder, in the manner set forth in this Agreement. In the event Executive is
a “specified employee” (within the meaning of Section 409A) on his Termination
Date, for purposes of this subsection (b), his right to payment and form of
payment under his employment agreement will be considered fixed on his
Termination Date and payable under his employment agreement, even if such
payments have not actually commenced as of the Change in Control.  For the
avoidance of doubt, any payment made or benefit provided or to be provided under
any employment agreement between the Company and the Executive that is
duplicative of any payment made or to be made, or benefit provided or to be
provided, under this Agreement, shall reduce on a dollar for dollar basis the
payment to be made or benefit to be provided under this Agreement; provided,
however, that in the event that the payment shall be delayed pursuant to
Section 409A as further described in Section 7(b)(iv), then any payment made or
benefit provided or to be provided under this Agreement that is duplicative of
any payment made or to be made, or benefit provided or to be provided, under any
employment agreement between the Company and the Executive, shall reduce on a
dollar for dollar basis the payment to be made or benefit to be provided under
such employment agreement.

 

(c)                                  Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice of or provided by the Company or any of its Affiliates and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its Affiliates.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
program, policy or practice of or provided by, or any contract or agreement
with, the Company or any of its Affiliates at or subsequent to the date of
termination of the Executive’s employment with the Company shall be payable or
otherwise provided in accordance with such plan, program, policy or practice or
contract or agreement except as explicitly modified by this Agreement.

 

Section 2.                                           Change in Control of the
Company.  For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following after the Effective Date and during the term
of this Agreement:

 

(a)                                 the individuals who are Incumbent Directors
cease for any reason to constitute a majority of the members of the Board of
Directors;

 

(b)                                 the consummation of a Merger of the Company
with another Entity, unless:

 

2

--------------------------------------------------------------------------------


 

(i)                                     the individuals and Entities who were
the Beneficial Owners of the Voting Securities of the Company outstanding
immediately prior to such Merger own, directly or indirectly, more than
50 percent of the combined voting power of the Voting Securities of either the
surviving Entity or the parent of the surviving Entity outstanding immediately
after such Merger in substantially the same proportions, as to each other, as
their ownership of the Company’s Voting Securities immediately prior to such
Merger; and

 

(ii)                                  the individuals who comprise the Board of
Directors immediately prior to such Merger constitute a majority of the board of
directors or other governing body of either the surviving Entity or the parent
of the surviving Entity;

 

(c)                                  any Person, other than a Specified Owner,
becomes a Beneficial Owner, directly or indirectly, of securities of the Company
representing 30 percent or more of the combined voting power of the Company’s
then outstanding Voting Securities;

 

(d)                                 a sale, transfer, lease or other disposition
of all or substantially all of the Assets is consummated (an “Asset Sale”),
unless:

 

(i)                                     the individuals and Entities who were
the Beneficial Owners of the Voting Securities of the Company immediately prior
to such Asset Sale own, directly or indirectly, more than 50 percent of the
combined voting power of the Voting Securities of the Entity that acquires such
Assets in such Asset Sale or its parent immediately after such Asset Sale in
substantially the same proportions as their ownership of the Company’s Voting
Securities immediately prior to such Asset Sale; and

 

(ii)                                  the individuals who comprise the Board of
Directors immediately prior to such Asset Sale constitute a majority of the
board of directors or other governing body of either the Entity that acquired
such Assets in such Asset Sale or its parent;

 

provided, further, that for purposes hereof, the consummation of a Merger of a
Wholly-Owned Subsidiary with another Entity (other than an Entity in which the
Company owns, directly or indirectly, a majority of the voting and equity
interests) if the gross revenues of such Wholly-Owned Subsidiary (including the
Entities wholly-owned directly or indirectly by such Wholly-Owned Subsidiary)
for the twelve-month period immediately preceding the month in which the Merger
occurs equal or exceed 30 percent of the consolidated gross revenues reported by
the Company on the Company’s consolidated financial statements for such period
shall constitute an Asset Sale; or

 

(e)                                  The shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company.

 

Section 3.                                           Term of This Agreement. 
The term of this Agreement shall begin on the Effective Date and, unless
automatically extended pursuant to the second sentence of this Section 3, shall
expire on the first to occur of:

 

(a)                                 the Executive’s death or the Executive’s
Disability, which events shall also be deemed automatically to terminate the
Executive’s employment by the Company;

 

3

--------------------------------------------------------------------------------


 

(b)                                 the termination by the Executive or the
Company of the Executive’s employment by the Company; or

 

(c)                                  the end of the last day (the “Expiration
Date”) of:

 

(i)                                     the period beginning on the Effective
Date and ending on May 15, 2017 (or any period for which the term of this
Agreement shall have been automatically extended pursuant to the second sentence
of this Section 3) if no Change in Control shall have occurred during that
period (or any period for which the term of this Agreement shall have been
automatically extended pursuant to the second sentence of this Section 3); or

 

(ii)                                  the two-year period beginning on the date
on which a Change in Control occurred if a Change in Control of the Company
shall have occurred during the period beginning on the Effective Date and ending
on May 15, 2017 (or any period for which the term of this Agreement shall have
been automatically extended pursuant to the second sentence of this Section 3).

 

If (a) the term of this Agreement shall not have expired as a result of the
occurrence of one of the events described in subsections (a) or (b) of the
immediately preceding sentence, and (b) the Company shall not have given written
notice to the Executive at least ninety (90) days before the Expiration Date
that the term of this Agreement will expire on the Expiration Date, then the
term of this Agreement shall be automatically extended for successive two-year
periods (the first such period to begin on the day immediately following the
Expiration Date) unless the Company shall have given written notice to the
Executive at least ninety (90) days before the end of any two-year period for
which the term of this Agreement shall have been automatically extended that
such term will expire at the end of that two-year period.  The expiration of the
term of this Agreement shall not terminate this Agreement itself or affect the
right of the Executive or the Executive’s legal representatives to enforce the
payment of any amount or other benefit to which the Executive was entitled
before the expiration of the term of this Agreement or to which the Executive
became entitled as a result of the event (including the termination, whether by
the Executive or the Company or automatically as provided in this Section 3, of
the Executive’s employment by the Company) that caused the term of this
Agreement to expire.

 

Section 4.                                           Event of Termination for
Cause.  An “Event of Termination for Cause” shall have occurred if, after a
Change in Control, the Executive shall have committed:

 

(a)                                 gross negligence or willful misconduct in
connection with his duties or in the course of his employment with the Company
or any Wholly-Owned Subsidiary;

 

(b)                                 an act of fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company
or any Wholly-Owned Subsidiary;

 

(c)                                  intentional wrongful damage to property
(other than of a de minimis nature) of the Company or any Wholly-Owned
Subsidiary;

 

4

--------------------------------------------------------------------------------


 

(d)                                 intentional wrongful disclosure of secret
processes or confidential information of the Company or any Wholly-Owned
Subsidiary which the Executive believes or reasonably should believe will have a
material adverse effect on the Company; or

 

(e)                                  an act leading to a conviction of a felony,
or a misdemeanor involving moral turpitude.

 

For purposes of this Agreement, no act, or failure to act, on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company. 
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated as a result of an “Event of Termination for Cause” hereunder unless
and until there shall have been delivered to the Executive a certified copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the members of the Board of Directors then in office (but excluding the
Executive from any such vote or determination if he is then a member of the
Board of Directors) at a meeting of the Board of Directors called and held for
such purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with his counsel, to be heard before the Board of
Directors), finding that, in the good faith opinion of the Board of Directors,
the Executive had committed an act set forth above in this Section 4 and
specifying the particulars thereof in detail.  Nothing herein shall limit the
right of the Executive or his legal representatives to contest the validity or
propriety of any such determination.

 

Section 5.                                           An Event of Termination for
Good Reason.  An “Event of Termination for Good Reason” shall mean the
occurrence of any of the following on or after a Change in Control:

 

(a)                                 a material reduction in Executive’s status,
title, position or responsibilities;

 

(b)                                 a reduction in Executive’s annual base
salary as in effect immediately before the occurrence of the Change in Control
or as the Executive’s annual base salary may be increased from time to time
after that occurrence (the “Base Salary”);

 

(c)                                  a reduction in the Executive’s target
and/or maximum bonus potential to an amount less than the Executive’s target
and/or maximum annual bonus potential for the preceding year (the “Benchmark
Bonus”) or revision to the bonus plan in any manner that materially adversely
affects the Executive’s ability to achieve the maximum annual bonus potential;

 

(d)                                 a mandatory relocation of Executive’s
employment with the Company more than fifty (50) miles from the office of the
Company where the Executive was principally employed and stationed immediately
prior to the Change in Control, except for travel reasonably required in the
performance of Executive’s duties and responsibilities;

 

(e)                                  any material changes to the Basic Benefit
Plans, paid vacation days or any other non-contractual benefits that were
provided to the Executive by the Company immediately before the occurrence of
the Change in Control; or

 

5

--------------------------------------------------------------------------------


 

(f)                                   any failure to honor any provision of any
employment agreement the Executive has or may in the future have with the
Company or failure to honor any provision of this Agreement, including
termination of such employment agreement (unless notice of that termination
shall have been given to the Executive pursuant to, and that notice shall meet
the requirements of, Section 6) or effective notice of an election to terminate
at the end of the term or the extended term of such employment agreement.

 

Section 6.                                           Notice of Termination If a
Change in Control shall have occurred before the expiration of the term of this
Agreement, any subsequent termination by the Executive or the Company of the
Executive’s employment by the Company, or any determination of the Executive’s
Disability, shall be communicated by notice to the other party that shall
indicate the specific paragraph of Section 7 pursuant to which the Executive is
to receive benefits as a result of the termination.  If the notice states that
the Executive’s employment by the Company has been automatically terminated as a
result of the Executive’s Disability, the notice shall (a) specifically describe
the basis for the determination of the Executive’s Disability, and (b) state the
date of the determination of the Executive’s Disability and the date of the
termination of his employment, which date shall be not more than ten (10) days
before the date such notice is given.  If the notice is from the Company and
states that the Executive’s employment by the Company is terminated by the
Company as a result of the occurrence of an Event of Termination for Cause, the
notice shall specifically describe the action or inaction of the Executive that
the Company believes constitutes an Event of Termination for Cause and shall be
accompanied by a certified copy of the resolution satisfying the requirements of
Section 4.  If the notice is from the Executive and states that the Executive’s
employment by the Company is terminated by the Executive as a result of the
occurrence of an Event of Termination for Good Reason, the notice shall
specifically describe the action or inaction of the Company that the Executive
believes constitutes an Event of Termination for Good Reason and shall be given
by the Executive to the Company within ninety (90) days following the
Executive’s knowledge of the initial condition which the Executive believes
constitutes an Event of Termination for Good Reason.  Each notice given pursuant
to this Section 6 (other than a notice stating that the Executive’s employment
by the Company has been automatically terminated as a result of the Executive’s
Disability) shall state a date, which shall be not fewer than thirty (30) days
nor more than sixty (60) days after the date such notice is given, on which the
termination of the Executive’s employment by the Company is effective and if the
notice is given by the Executive with respect to an Event of Termination for
Good Reason, the Company shall have the opportunity to remedy the action or
inaction that constitutes the Event of Termination for Good Reason prior to the
Termination Date stated in the notice and upon the Company doing so the notice
shall be deemed withdrawn.  The date so stated in accordance with this Section 6
shall be the “Termination Date”.  If a Change in Control shall have occurred
before the expiration of the term of this Agreement, any subsequent purported
termination by the Company of the Executive’s employment by the Company, or any
subsequent purported determination by the Company of the Executive’s Disability,
shall be ineffective unless that termination or determination shall have been
communicated by the Company to the Executive by notice that meets the
requirements of the foregoing provisions of this Section 6 and the provisions of
Section 9.

 

6

--------------------------------------------------------------------------------


 

Section 7.                                           Benefits Payable on Change
in Control and Termination.

 

(a)                                 If (x) a Change in Control shall have
occurred before the expiration of the term of this Agreement, and (y) the
Executive’s employment by the Company is terminated (whether by the Executive or
the Company or automatically as provided in Section 3) after the occurrence of
that Change in Control, the Executive shall be entitled to the following
benefits (except to the extent limited by Section 7(e)):

 

(i)                                     If the Executive’s employment by the
Company is terminated (x) by the Company as a result of the occurrence of an
Event of Termination for Cause, or (y) by the Executive before the occurrence of
an Event of Termination for Good Reason, then the Company shall pay to the
Executive:

 

(A)                               at the time specified in Section 7(b)(i), the
portion of the Base Salary accrued but unpaid through the Termination Date and
compensation for earned but unused vacation time, in each case to the extent not
theretofore paid (collectively, the “Accrued Obligations”) and

 

(B)                               any other amounts or benefits provided under
any plan, policy, practice, program, contract or arrangement of or provided by
the Company, including, but not limited to, the Basic Benefit Plans and the
Other Benefit Plans, which shall be governed by the terms thereof (except as
explicitly modified by this Agreement).

 

(ii)                                  If the Executive’s employment by the
Company is automatically terminated as a result of the Executive’s death then
the Company shall pay to the Executive’s estate or beneficiaries, as applicable:

 

(A)                               at the time specified in Section 7(b)(ii), the
Accrued Obligations; and

 

(B)                               any other amounts or benefits provided under
any plan, policy, practice, program, contract or arrangement of or provided by
the Company, including, but not limited to, the Basic Benefit Plans and the
Other Benefit Plans, which shall be governed by the terms thereof (except as
explicitly modified by this Agreement).

 

(iii)                               If the Executive’s employment by the Company
is automatically terminated as a result of the Executive’s Disability, then the
Company shall pay to the Executive:

 

(A)                               at the time specified in Section 7(b)(iii),
the Accrued Obligations; and

 

(B)                               any other amounts or benefits provided under
any plan, policy, practice, program, contract or arrangement of or provided by
the Company, including, but not limited to, the Basic Benefit Plans and the
Other Benefit Plans,

 

7

--------------------------------------------------------------------------------


 

which shall be governed by the terms thereof (except as explicitly modified by
this Agreement).

 

(iv)                              If the Executive’s employment by the Company
is terminated (x) by the Company otherwise than as a result of the occurrence of
an Event of Termination for Cause, or (y) by the Executive after the occurrence
of an Event of Termination for Good Reason then the Executive shall be entitled
to the following:

 

(A)                               The Company shall pay to the Executive, at the
time specified in Section 7(b)(iv), the Accrued Obligations;

 

(B)                               The Company shall pay to the Executive, at the
time specified in Section 7(b)(iv), an amount equal to two (2) times the sum of:

 

(1)                                 the amount (including any deferred portion
thereof) of the Base Salary for the Fiscal Year in which the Termination Date
occurs or for the immediately preceding Fiscal Year, whichever is higher; and

 

(2)                                 an amount equal to the greater of (a) the
Executive’s target bonus for the Fiscal Year in which the Termination Date
occurs and (b) the Executive’s target bonus for the Fiscal Year immediately
preceding the Fiscal Year in which the Termination Date occurs; and

 

(C)                               The Company shall pay to the Executive, at the
time specified in Section 7(b)(iv), an amount equal to the product of (1) the
total monthly basic life insurance premium (both the portion paid by the Company
and the portion paid by the Executive) applicable to the Executive’s basic life
insurance coverage on his Termination Date and (ii) 24.  If a conversion option
is applicable under the Company’s group life insurance program, the Executive
may, at his option, convert his basic life insurance coverage to an individual
policy after his Termination Date by completing the forms required by the
Company.

 

(D)                               The Company (at its sole expense) shall take
the following actions:

 

(1)                                 throughout the period beginning on the
Termination Date and ending on the first to occur of the second anniversary of
the Termination Date, or the date on which the Executive becomes employed on a
full-time basis by another person (the “Coverage Period”), the Company shall
maintain in effect, and not materially reduce the benefits provided by the
Company’s group health plan in which the Executive was a participant immediately
before the Termination Date; and

 

(2)                                 the Company shall arrange for the
Executive’s uninterrupted participation throughout the Coverage Period in the
Company’s group health plan in which the Executive was a participant immediately
before the Termination Date;

 

8

--------------------------------------------------------------------------------


 

provided that if the Executive’s participation after the Termination Date in
such group health plan is not permitted by the terms of that plan, then
throughout the Coverage Period, the Company (at its sole expense) shall provide
the Executive with substantially the same benefits that were provided to the
Executive by that plan immediately before the Termination Date.  If the
Executive is a Specified Employee and the benefits specified in this
Section 7(a)(iv)(D) are taxable to the Executive and not otherwise exempt from
Section 409A, the following provisions shall apply to the reimbursement or
provision of such benefits.  Any amounts to which the Executive would otherwise
be entitled under this Section 7(a)(iv)(D) during the first six months following
the date of the Executive’s Termination Date shall be accumulated and paid to
the Executive on the date that is six months following the Termination Date. 
The Executive shall be eligible for reimbursement for covered welfare expenses,
or for the provision of such benefits on an in-kind basis, during the Coverage
Period.  The amount of such welfare benefit expenses eligible for reimbursement
or the in-kind benefits provided under this Section 7(a)(iv)(D), during the
Executive’s taxable year will not affect the expenses eligible for
reimbursement, or the in-kind benefits to be provided, in any other taxable year
(with the exception of applicable lifetime maximums applicable to medical
expenses or medical benefits described in section 105(b) of the Code).  The
Company shall reimburse an eligible welfare benefit expense that is not a
nontaxable insured benefit on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred. The
Executive’s right to reimbursement or direct provision of benefits under this
Section 7(a)(iv)(D) is not subject to liquidation or exchange for another
benefit; and

 

(E)                                The Executive shall be entitled to any other
amounts or benefits provided under any plan, policy, practice, program, contract
or arrangement of or provided by the Company, including, but not limited to, the
Basic Benefit Plans and the Other Benefit Plans, which shall be governed by the
terms thereof (except as explicitly modified by this Agreement).

 

(b)                                 Each payment required to be made to the
Executive pursuant to the foregoing provisions of Section 7(a) above shall be
made by check drawn on an account of the Company or the Successor at a bank
located in the United States of America and shall be paid as follow:

 

(i)                                     The Company shall pay to the Executive
the amounts specified in Section 7(a)(i)(A) within 30 days after the Termination
Date.

 

(ii)                                  The Company shall pay to the Executive’s
estate or beneficiaries, as applicable, the amounts specified in
Section 7(a)(ii)(A) within 30 days after the date of the Executive’s death.

 

9

--------------------------------------------------------------------------------


 

(iii)                               The Company shall pay to the Executive the
amounts specified in Section 7(a)(iii)(A) within 30 days after the Termination
Date.

 

(iv)                              The Company shall pay to the Executive the
amounts specified in Section 7(a)(iv)(A), (C) and (D) within 30 days after the
Termination Date.  If the Change in Control giving rise to the payments in
7(a)(iv)(B) constitutes a “change in control” within the meaning of
Section 409A, the Company shall pay to the Executive the amounts specified in
Section 7(a)(iv)(B) within 30 days after the Termination Date.  If such Change
in Control does not constitute a “change in control” within the meaning of
Section 409A, the Company shall pay the amounts specified in 7(a)(iv)(B) in
equal installments over 24 months following the Termination Date in accordance
with the customary payroll practices of the Company as if Executive was employed
at the time, commencing on the first Company payroll date immediately following
the 38th day after the Termination Date (the “First Payment Date”), and any
installment that would have otherwise been paid pursuant to the customary
payroll practices of the Company prior to the First Payment Date shall instead
be accumulated and paid on the First Payment Date.

 

(c)                                  If a payment under Section 7(b) or any
other provision of this Agreement is payable during a period that includes more
than one taxable year the Executive shall have no right to specify the taxable
year during which such payment shall be made.

 

(d)                                 If (x) a Change in Control shall have
occurred before the expiration of the term of this Agreement, and (y) the
Executive’s employment by the Company is terminated (whether by the Executive or
the Company or automatically as provided in Section 3) after the occurrence of
that Change in Control, the Executive shall be entitled to the following
benefits (except to the extent limited by Section 7(e)):

 

(i)                                     all options to acquire Voting Securities
of the Company granted to Executive prior to September 1, 2014 and continued to
be held by the Executive immediately prior to a Change in Control shall become
fully exercisable, notwithstanding the terms of the relevant stock option
agreements and regardless of whether or not the vesting conditions set forth in
the relevant stock option agreements have been satisfied in full, and shall be
exercisable for the period set forth in such stock option agreement; and

 

(ii)                                  all restrictions on any restricted Voting
Securities of the Company granted to the Executive prior to September 1, 2014
which have not vested prior to a Change in Control shall be removed and the
securities shall be freely transferable, notwithstanding the terms of the
relevant restricted stock or securities agreements and regardless of whether the
conditions set forth in the relevant restricted stock or securities agreements
have been satisfied in full.

 

(e) Notwithstanding anything herein to the contrary, in the event that the
Company’s then current independent registered public accounting firm (the
“Accounting Firm”) shall determine that any payment or distribution of any type
to or for the Executive’s benefit made by the Company, by any of its affiliates,
by any person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code and the regulations thereunder) or by any affiliate
of such

 

10

--------------------------------------------------------------------------------


 

person, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (collectively, the “Total Payments”), would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest or
penalties, are collectively referred to as the “Excise Tax”), then the
Accounting Firm shall determine whether such payments or distributions or
benefits shall be reduced to such lesser amount as would result in no portion of
such payments or distributions or benefits being subject to the Excise Tax. Such
reduction shall occur if and only to the extent that it would result in the
Executive retaining, on an after-tax basis (taking into account federal, state
and local income taxes, employment, social security and Medicare taxes, the
imposition of the Excise Tax and all other taxes, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied (or is likely to apply) to the Executive’s taxable income for the
tax year in which the transaction which causes the application of Section 280G
of the Code occurs, or such other rate(s) as the Accounting Firm determines to
be likely to apply to the Executive in the relevant tax year(s) in which any of
the Total Payments is expected to be made) a larger amount as a result of such
reduction than the Executive would receive, on a similar after tax basis, if the
Executive received all of the Total Payments. If the Accounting Firm determines
that the Executive would not retain a larger amount on an after-tax basis if the
Total Payments were so reduced, then the Executive shall retain all of the Total
Payments.  If the Total Payments are to be reduced, the reduction shall occur in
the following order: (1) reduction of cash payments for which the full amount is
treated as a “parachute payment” (as defined under Section 280G of the Code and
the regulations thereunder); (2) cancellation of accelerated vesting (or, if
necessary, payment) of cash awards for which the full amount is not treated as a
parachute payment; (3) reduction of any continued employee benefits; and
(4) cancellation or reduction of any accelerated vesting of equity awards.  In
selecting the equity awards (if any) for which vesting will be cancelled or
reduced under clause (4) of the preceding sentence, awards shall be selected in
a manner that maximizes the after-tax aggregate amount of reduced Total Payments
provided to the Executive, provided that if (and only if) necessary in order to
avoid the imposition of an additional tax under Section 409A, awards instead
shall be selected in the reverse order of the date of grant.  If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.  The Executive and the Company shall furnish such documentation
and documents as may be necessary for the Accounting Firm to perform the
requisite Section 280G of the Code computations and analysis, and the Accounting
Firm shall provide a written report of its determinations, hereunder, including
detailed supporting calculations. If the Accounting Firm determines that
aggregate Total Payments should be reduced as described above, it shall promptly
notify the Executive and the Company to that effect. In the absence of manifest
error, all determinations made by the Accounting Firm under this
Section 6(i) shall be binding on the Executive and the Company and shall be made
as soon as reasonably practicable and in no event later than thirty (30) days
following the later of the Executive’s date of termination of employment or the
date of the transaction which causes the application of Section 280G of the
Code.  The Company shall bear all costs, fees and expenses of the Accounting
Firm.

 

To the extent requested by the Executive, the Company shall cooperate with the
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services to be provided by the Executive (including the
Executive agreeing to refrain from performing services pursuant to a covenant
not to compete) before, on or after the date of the

 

11

--------------------------------------------------------------------------------


 

transaction which causes the application of Section 280G of the Code such that
payments in respect of such services may be considered to be “reasonable
compensation” within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final
regulations under Section 280G of the Code and/or exempt from the definition of
the term “parachute payment” within the meaning of Q&A-2(a) of such final
regulations in accordance with Q&A-5(a) of such final regulations.

 

If it is ultimately determined (by IRS private letter ruling or closing
agreement, court decision or otherwise) that the Executive’s Total Payments were
reduced by too much or by too little in order to accomplish the purpose of this
Section 7(e), the Executive and the Company shall promptly cooperate to correct
such underpayment or overpayment in a manner consistent with the purpose of this
Section 7(e).

 

Section 8.                                           Successors.  If a Change in
Control shall have occurred before the expiration of the term of this Agreement:

 

(a)                                 the Company shall not, directly or
indirectly, consolidate with, merge into or sell or otherwise transfer its
assets as an entirety or substantially as an entirety to, any person, or permit
any person to consolidate with or merge into the Company unless in connection
with such consolidation, merger, sale or transfer the Successor shall have
assumed in writing the Company’s obligations under this Agreement; and

 

(b)                                 not fewer than ten (10) days before the
consummation of any consolidation of the Company with, merger by the Company
into, or sale or other transfer by the Company of its assets as an entirety or
substantially as an entirety to, any person, the Company shall give the
Executive notice of that proposed transaction.

 

Section 9.                                           Notice.  For the purpose of
this Agreement, notices and all other communications provided for in this
Agreement shall be in writing and shall be given in person or by United States
certified or registered mail, return receipt requested (with evidence of receipt
by the party to whom the notice is given), postage prepaid, addressed:

 

(a)                                 if to the Executive, to the Executive’s
address last shown on the Company’s records, and

 

(b)                                 if to the Company, at 6100 Stevenson Blvd,
Fremont, CA 94538, directed to the attention of the Chief Financial Officer of
the Company, and with a copy to the General Counsel of the Company at 6100
Stevenson Blvd. Fremont, California 94538,

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.  For purposes of this Agreement, notice to a
party shall be effective only upon actual receipt of the notice by the party
with written evidence of receipt by the party to whom the notice is given.

 

Section 10.                                    Withholding Taxes.  The Company
may withhold from all payments to be paid to the Executive pursuant to this
Agreement all taxes that, by applicable federal or state law, the Company is
required to so withhold.

 

12

--------------------------------------------------------------------------------


 

Section 11.                                    Expenses of Enforcement.  If a
Change in Control shall have occurred before the expiration of the term of this
Agreement, then, upon demand by the Executive made to the Company, the Company
shall reimburse the Executive for the reasonable expenses (including attorneys’
fees and expenses) incurred by the Executive in enforcing or seeking to enforce,
in good faith, the payment of any amount or other benefit to which the Executive
shall have become entitled pursuant to this Agreement, including those incurred
in connection with any arbitration initiated pursuant to Section 21.  Such
payments under this Section 11 shall be made within ten (10) business days after
the delivery of the Executive’s written request for the payment accompanied by
such evidence of fees and expenses incurred as the Company may reasonably
require.

 

Section 12.                                    Disputed Payments and Failures to
Pay.

 

(a)                                 If the Company fails to make a payment in
whole or in part as of the payment deadline specified in this Agreement, either
intentionally or unintentionally, other than with the express or implied consent
of the Executive, the Executive shall make prompt and reasonable good faith
efforts to collect the remaining portion of the payment.  The Company shall pay
any such unpaid benefits due to the Executive, together with interest on the
unpaid benefits from the date of the payment deadline specified in this
Agreement at an annual rate equal to 120 percent of the applicable Federal rate
provided for in section 1274(d) of the Code, within ten (10) business days of
discovering that the additional monies are due and payable.

 

(b)                                 The Company shall hold harmless and
indemnify the Executive on a fully grossed-up after tax basis from and against
(i) any and all taxes imposed under Section 409A (and any comparable state
statutes) by any taxing authority as a result of the Company’s failure to timely
pay payments and benefits under this Agreement when due under this Agreement and
all penalties and interest with respect to the Company’s failure to timely pay
payments and benefits under this Agreement when due, (ii) all expenses
(including reasonable attorneys’, accountants’, and experts’ fees and expenses)
incurred by the Executive due to a tax audit or litigation addressing the
existence or amount of a tax liability described in clause (i), and (iii) the
amount of additional taxes (including penalties and interest) imposed upon the
Executive due to the Company’s payment of the initial taxes, penalties, interest
and expenses described in clauses (i) and (ii).

 

(c)                                  The Company shall make a payment to
reimburse the Executive in an amount equal to all federal, state and local taxes
imposed upon the Executive that are described in Section 12(b)(i) and (iii),
including the amount of additional taxes imposed upon the Executive due to the
Company’s payment of the initial taxes on such amounts, within ten (10) business
days after the delivery of the Executive’s written request for the payment and
by the end of the Executive’s taxable year next following the Executive’s
taxable year in which the Executive remits the related taxes to the taxing
authority.  The Company shall make a payment to reimburse the Executive in an
amount equal to all expenses and other amounts incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability pursuant to
Section 12(b)(ii), including the amount of additional taxes imposed upon the
Executive due to the Company’s payment of such expenses and other amounts,
within ten (10) business days after the delivery of the Executive’s written
request for the payment and by the end of the Executive’s taxable year next
following the Executive’s taxable year in which the taxes that are the subject
of

 

13

--------------------------------------------------------------------------------


 

the audit or litigation are remitted to the taxing authority, or where as a
result of such audit or litigation no taxes are remitted, the end of the
Executive’s taxable year following the Executive’s taxable year in which the
audit is completed or there is a final and non-appealable settlement or other
resolution of the litigation.

 

Section 13.                                    Funding.  The Executive shall
have no right, title, or interest whatsoever in or to any assets of the Company
or any investments which the Company may make to aid it in meeting its
obligations under this Agreement.  The Executive’s right to receive payments
under this Agreement shall be no greater than the right of an unsecured general
creditor of the Company.  Immediately prior to a Change in Control, the Company
shall create an irrevocable grantor trust (the “Rabbi Trust”), which shall be
subject to the claims of creditors of the Company.  In the event that the
Executive is a Specified Employee at the time of his Termination Date or at the
time the Company determines that it is reasonably likely that the Executive will
incur a separation from service under Section 409A in connection with a Change
in Control, then immediately upon the Termination Date or, if earlier, the date
the Company makes a determination that the Executive is reasonably likely to
incur a separation from service in connection with a Change in Control, the
Company shall transfer to the Rabbi Trust cash sufficient (on an undiscounted
basis) to pay the amounts specified in Section 7(a)(iv)(B), (C) and (D) and the
Interest Amount.  The amount specified in Section 7(a)(iv)(B), (C) and (D) and
the Interest Amount shall be paid from the Rabbi Trust on the dates specified in
Sections 7 and 11 herein, provided that the Company shall remain liable to pay
any such amounts which for any reason are not paid from the Rabbi Trust.  The
trustee of the Rabbi Trust shall be a bank or trust company selected by the
Company prior to the Change in Control.

 

Section 14.                                    Employment by Wholly-Owned
Subsidiary.  If, at or after the Effective Date, the Executive is or becomes an
executive of one or more Wholly-Owned Subsidiaries, references in this Agreement
to the Executive’s employment by the Company shall include the Executive’s
employment by any such Wholly-Owned Subsidiary.

 

Section 15.                                    No Obligation to Mitigate; No
Rights of Offset.

 

(a)                                 The Executive shall not be required to
mitigate the amount of any payment or other benefit required to be paid to the
Executive pursuant to this Agreement, whether by seeking other employment or
otherwise, nor shall the amount of any such payment or other benefit be reduced
on account of any compensation earned by the Executive as a result of employment
by another person.

 

(b)                                 The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.

 

Section 16.                                    Amendment and Waiver.  No
provision of this Agreement may be amended or waived (whether by act or course
of conduct or omission or otherwise) unless that amendment or waiver is by
written instrument signed by the parties hereto.  No waiver by either party of
any breach of this Agreement shall be deemed a waiver of any other or subsequent
breach.

 

14

--------------------------------------------------------------------------------


 

Section 17.                                    Governing Law.  This Agreement
shall be construed and interpreted in accordance with the laws of the State of
Texas, except to the extent that the conflicts of laws provisions of the State
of Texas would require the application of the relevant law of another
jurisdiction, in which event the relevant law of the State of Texas will
nonetheless apply, with venue for litigation being solely and exclusively in the
city in the State of Texas in which a principal corporate office of the Company
is located at the time the litigation is instituted.

 

Section 18.                                    Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

Section 19.                                    Counterparts.  This Agreement may
be executed in counterparts, each of which shall be deemed an original but all
of which together will constitute the same instrument.

 

Section 20.                                    Assignment; Binding Effect.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representative.  This Agreement shall be binding upon any Successor.  The
Company may not assign any of its obligations under this Agreement unless
(i) such assignment is to a Successor and (ii) the requirements of Section 8 are
fulfilled.

 

Section 21.                                    Arbitration.  Any dispute between
the parties arising out of this Agreement, whether as to this Agreement’s
construction, interpretation or enforceability or as to any party’s breach or
alleged breach of any provision of this Agreement, shall be resolved by
arbitration in accordance with the rules of the American Arbitration Association
(the “AAA”) then in effect.  Within ten (10) business days of the initiation of
an arbitration hereunder, the Company and the Executive will each separately
designate an arbitrator, and within twenty (20) business days of selection, the
appointed arbitrators will appoint a neutral arbitrator from the AAA Panel of
Commercial Arbitrators. The arbitrators shall issue their written decision
(including a statement of finding of facts) within thirty (30) days from the
date of the close of the arbitration hearing.  The decision of the arbitrators
selected hereunder will be final and binding on both parties.  This arbitration
provision is expressly made pursuant to and shall be governed by the Federal
Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor statute). 
Pursuant to Section 9 of the Federal Arbitration Act, the Company and the
Executive agree that a judgment of the United States District Court for the
District in which the principal corporate office of the Company is located at
the time of initiation of an arbitration hereunder may be entered upon the award
made pursuant to the arbitration.

 

Section 22.                                    Other Agreements. 
Notwithstanding anything to the contrary in this Agreement, this Agreement
supersedes any and all other agreements and rights that the Executive has under
The Men’s Wearhouse, Inc. Change in Control Severance Plan.  The Executive and
the Company hereby agree that the Executive has no rights whatsoever under such
plan.

 

Section 23.                                    Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 23(b) (a
“Forfeiture Determination”) that (a) the Executive, before or after the
termination of the Executive’s employment with the Company and all Affiliates,

 

15

--------------------------------------------------------------------------------


 

(i) committed fraud, embezzlement, theft, felony or an act of dishonesty (as
defined below) in the course of his employment by the Company or an Affiliate,
(ii) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (iii) disclosed trade secrets of the
Company or an Affiliate or (iv) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (b) in the case of the actions described
in clause (i), (iii) and (iv), such action materially and adversely affected the
Company, then at or after the time such Forfeiture Determination is made the
Board of Directors, in good faith, if such Forfeiture Determination is made
prior to a Change in Control, or, as determined by a final, non-appealable order
of a court of competent jurisdiction, if such Forfeiture Determination is made
after a Change in Control, as a fair and equitable forfeiture to reflect the
harm done to the Company and a reduction of the benefit bestowed on the
Executive had the facts existing at the time the benefit was bestowed that led
to the Forfeiture Determination been known to the Company at the time the
benefit was bestowed, may determine that some or all (x) benefits payable or to
be provided, or previously paid or provided, under this Agreement to the
Executive (including any lump sum payment or Interest Amount previously paid to
the Executive under Sections 7 or 25 or expense reimbursement payment under
Section 11), (y) cash bonuses paid on or after the Effective Date by the Company
to the Executive under any plan, program, policy, practice, contract or
agreement of the Company or (z) equity awards granted to the Executive under any
plan, program, policy, practice, contract or agreement of the Company that
vested on or after the Effective Date, will be forfeited to the Company on such
terms as determined by the Board of Directors or the final, non-appealable order
of a court of competent jurisdiction.  For purposes of this Section23, an “act
of dishonesty” shall require a material breach by Executive of his duties,
obligations or undertakings owed to or on behalf of the Company, as determined
by the Board.  In determining whether a matter materially and adversely affects
the Company, the Board shall be entitled to consider all relevant factors and
exercise business judgment in making such determination, including but not
limited to the financial consequences, adverse reputational consequences or
legal consequences to the Company and/or its subsidiaries, individually or taken
as a whole, as a result of such action.

 

(b)                                 A Forfeiture Determination for purposes of
Section 23(a) shall be made (i) before the occurrence of a Change in Control, by
a majority vote of the Board of Directors and (ii) on or after the occurrence of
a Change in Control, by the final, non-appealable order of a court of competent
jurisdiction.  The findings and decision of the Board of Directors with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by, or a lack of good faith on the part of, the Board
of Directors; provided, that, any disagreements as to whether the Board lacked
good faith or its decision resulted from manifest error shall be subject to
resolution in accordance with Section 21 hereof.  No decision of the Board of
Directors, however, will affect the finality of the discharge of the Executive
by the Company or an Affiliate.

 

Section 24.                                    Definitions.  As used in this
Agreement, the following terms and phrases shall have the meanings set forth
below:

 

16

--------------------------------------------------------------------------------


 

(a)                                 “Accrued Obligations” has the meaning
assigned to that term in Section 7.

 

(b)                                 “Affiliate” and “Affiliates” mean, when used
with respect to any entity, individual, or other person, any other entity,
individual, or other person which, directly or indirectly, through one or more
intermediaries controls, or is controlled by, or is under common control with
such entity, individual or person.

 

(c)                                  “Agreement” means this Change in Control
Agreement as it may be amended from time to time in accordance with Section 16.

 

(d)                                 “Assets” means assets of any kind owned by
the Company, including but not limited to securities of the Company’s direct and
indirect subsidiaries.

 

(e)                                  “Base Salary” has the meaning assigned to
that term in Section 5.

 

(f)                                   “Basic Benefit Plans” means any bonus,
incentive, profit sharing, performance, savings, retirement or pension policy,
plan, program or arrangement, including, but not limited to, any deferred
compensation, supplemental executive retirement or other retirement income,
stock option, stock purchase, stock appreciation, restricted stock, deferred
stock unit, employee stock ownership or similar policy, plan, program or
arrangement of the Company (or any substitute or alternative plan).

 

(g)                                  “Benchmark Bonus” has the meaning assigned
to that term in Section 5.

 

(h)                                 “Beneficial Owner” has the meaning ascribed
to the term in Rule 13d-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, or any successor act.

 

(i)                                     “Board of Directors” means the Board of
Directors of the Company.

 

(j)                                    “Change in Control” has the meaning
assigned to that phrase in Section 2.

 

(k)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(l)                                     “Company” has the meaning assigned to
that term in the preamble to this Agreement.  The term “Company” shall also
include any Successor, whether the liability of such Successor under this
Agreement is established by contract or occurs by operation of law.

 

(m)                             “Effective Date” has the meaning assigned to
such term in the preamble to this Agreement.

 

(n)                                 “Entity” means any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity.

 

(o)                                 “Executive” has the meaning assigned to such
term in the preamble to this Agreement.

 

17

--------------------------------------------------------------------------------


 

(p)                                 “Executive’s Disability” means the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for 90 calendar days as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a physician selected by
the Company or its insurers, and acceptable to the Executive or the Executive’s
legal representatives; provided, however, that if there is a definition of
disability used in an employment agreement between the Company and the
Executive, then the definition of Executive’s Disability herein shall be the
same as that used in such employment agreement.

 

(q)                                 “Event of Termination for Cause” has the
meaning assigned to that phrase in Section 4.

 

(r)                                    “Event of Termination for Good Reason”
has the meaning assigned to that phrase in Section 5.

 

(s)                                   “Expiration Date” has the meaning assigned
to that term in Section 3.

 

(t)                                    “Fiscal Year” means the fiscal year of
the Company.

 

(u)                                 “Incumbent Director” means:

 

(i)                                     a member of the Board of Directors on
the Effective Date; or

 

(ii)                                  an individual:

 

(A)                               who becomes a member of the Board of Directors
after the Effective Date;

 

(B)                               whose appointment or election by the Board of
Directors or nomination for election by the Company’s shareholders is approved
or recommended by a vote of at least two-thirds of the then serving Incumbent
Directors (as defined herein); and

 

(C)                               whose initial assumption of service on the
Board of Directors is not in connection with an actual or threatened election
contest.

 

(v)                                 “Merger” means a merger, consolidation or
similar transaction.

 

(w)                               “Other Benefit Plan” means any employee
welfare benefit plan (within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended) maintained by the Company.

 

(x)                                 “Person” shall have the meaning ascribed to
the term in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended,
or any successor act, and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof, except that the term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding Company securities under an employee benefit plan of the
Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of those securities or

 

18

--------------------------------------------------------------------------------


 

(iv) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

 

(y)                                 “Rabbi Trust” has the meaning assigned to
that term in Section 13.

 

(z)                                  “Section 409A” means section 409A of the
Code and the rules and regulations issued thereunder by the Internal Revenue
Service and the Department of Treasury.

 

(aa)                          “Specified Owner” means any of the following:

 

(i)                                     the Company;

 

(ii)                                  an Affiliate of the Company;

 

(iii)                               an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate of the Company;

 

(iv)                              a Person that becomes a Beneficial Owner of
the Company’s outstanding Voting Securities representing 30 percent or more of
the combined voting power of the Company’s then outstanding Voting Securities as
a result of the acquisition of securities directly from the Company and/or its
Affiliates; or

 

(v)                                 a Person that becomes a Beneficial Owner of
the Company’s outstanding Voting Securities representing 30 percent or more of
the combined voting power of the Company’s then outstanding Voting Securities as
a result of a Merger if the individuals and Entities who were the Beneficial
Owners of the Voting Securities of the Company outstanding immediately prior to
such Merger own, directly or indirectly, at least 50 percent of the combined
voting power of the Voting Securities of any of the Company, the surviving
Entity or the parent of the Company or the surviving Entity outstanding
immediately after such Merger in substantially the same proportions as their
ownership of the Voting Securities of the Company outstanding immediately prior
to such Merger.

 

(bb)                          “Successor” means a person with or into which the
Company shall have been merged or consolidated or to which the Company shall
have transferred its assets as an entirety or substantially as an entirety.

 

(cc)                            “Termination Date” has the meaning assigned to
that term in Section 6.

 

(dd)                          “Voting Securities” means the outstanding
securities entitled to vote generally in the election of directors or other
governing body.

 

(ee)                            “Wholly-Owned Subsidiary” means an Entity that
is, directly or indirectly, wholly owned by the Company.

 

19

--------------------------------------------------------------------------------


 

Section 25.                                    Interpretation.

 

(a)                                 In the event of the enactment of any
successor provision to any statute or rule cited in this Agreement, references
in this Agreement to such statute or rule shall be to such successor provision.

 

(b)                                 The headings of Sections of this Agreement
shall not control the meaning or interpretation of this Agreement.

 

(c)                                  References in this Agreement to any
Section are to the corresponding Section of this Agreement unless the context
otherwise indicates.

 

(d)                                 The Company and Executive intend that any
amounts or benefits payable or provided under this Agreement shall comply with
Section 409A so as not to subject Executive to the payment of the tax, interest
and any tax penalty which may be imposed under Section 409A.  The provisions of
this Agreement shall be interpreted and administered in a manner that complies
with Section 409A. The Company will not take any action or omit to take any
action that would expose any payment or benefit to Executive to additional tax
under Section 409A.  In furtherance thereof, to the extent that any provision
hereof would otherwise result in Executive being subject to payment of tax,
interest and tax penalty under Section 409A, the Company and Executive agree to
negotiate reasonably and in good faith to amend this Agreement in a manner that
brings this Agreement into compliance with Section 409A and preserves to the
maximum extent possible economic value to the relevant payment or benefit under
this Agreement to Executive. Each payment in a series of payments or
installments hereunder shall be treated as a separate payment for purposes of
Section 409A. To the extent that a reimbursement amount is subject to
Section 409A, the Company will pay Executive the reimbursement amount due, if
any, in any event before the last day of Executive’s taxable year following the
taxable year in which the expense was incurred.  Executive’s rights to any
reimbursements are not subject to liquidation or exchange for another benefit. 
The amount of expense reimbursements for which Executive is eligible during any
taxable year will not affect the amount of any expense reimbursements for which
Executive is eligible in any other taxable year.  Notwithstanding anything
contained herein to the contrary, (i) in no event shall the Termination Date
occur until Executive experiences a “separation from service” within the meaning
of Section 409A and the date upon which separation from service takes place
shall be the “Termination Date” and (ii) in the event Executive is a “specified
employee” (within the meaning of Section 409A) as of the date of his separation
from service, amounts and benefits that are properly treatable as deferred
compensation (within the meaning of Section 409A, and after taking into account
all exclusions applicable to such payment under Section 409A) that would
otherwise be payable or provided hereunder shall not be made prior to the first
business day after the earlier of (x) the expiration of six months from the date
of Executive’s separation from service for any reason other than death or
(ii) the date of Executive’s death (such first business day, the “Delayed
Payment Date”).  On the Delayed Payment Date, the Company shall pay to Executive
or, if has died, to his estate, in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence
with interest for the period commencing on the date of the Executive’s
Termination Date until the date of payment of such amounts, calculated using an
interest rate of eight percent (8%) per annum (the “Interest Amount”).

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date set forth above.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ JON W. KIMMINS

 

Name:

Jon W. Kimmins

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer and Principal
Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ DOUGLAS S. EWERT

 

Name:

Douglas S. Ewert

 

21

--------------------------------------------------------------------------------